Name: COMMISSION REGULATION (EEC) No 1613/93 of 24 June 1993 re-establishing the levying of customs duties on products of category 67 (order No 40.0670), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 26. 6. 93 Official Journal of the European Communities No L 155/ 13 COMMISSION REGULATION (EEC) No 1613/93 of 24 June 1993 re-establishing the levying of customs duties on products of category 67 (order No 40.0670), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 391 7/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of category 67 (order No 40.0670), originating in Indonesia, the relevant ceiling amounts to 85 tonnes ; Whereas on 14 May 1993 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, HAS ADOPTED THIS REGULATION : Article 1 As from 30 June 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No CN codeCategory(unit) Description 40.0670 67 5807 90 90 Knitted of crocheted clothing accessories other (tonnes) than for babies, household linen of all kinds, 6113 00 10 knitted or crocheted ; curtains (including drapes) and interior blinds, curtain or bed valances and 61 17 10 00 other furnishing articles knitted or crocheted blan ­ 61 17 20 00 kets and travelling rugs, other knitted or crocheted 6117 80 10 articles including parts of garments or of clothing 61 17 80 90 accessories 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 1 1 00 6303 12 00 6303 19 00 6304 1 1 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 (') OJ No L 370, 31 . 12. 1990, p. 39. Ã 2) OJ No L 396, 31 . 12. 1992, p. 1 . No L 155/14 Official Journal of the European Communities 26. 6. 93 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission